United States Court of Appeals
                     For the First Circuit


No. 14-1463

                  CARTER'S OF NEW BEDFORD, INC.,
              d/b/a CARTER'S CLOTHING AND FOOTWEAR,

                      Plaintiff, Appellant,

                               v.

                 NIKE, INC., and NIKE USA, INC.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                             Before

                 Lynch, Torruella, and Kayatta,
                         Circuit Judges.



     Philip N. Beauregard, with whom Law Offices of Beauregard,
Burke & Franco, was on brief, for appellant.
     Nicholas D. Stellakis, with whom Martin F. Gaynor III and
Manion Gaynor & Manning LLP, were on brief, for appellees.




                          June 24, 2015
           TORRUELLA, Circuit Judge.       This case arises out of a

contract   dispute   between    Plaintiff-Appellant   Carter's   of   New

Bedford, Inc. ("Carter's"), a family-owned retail clothing and

footwear business with two stores in Massachusetts, and Defendant-

Appellee Nike, Inc. ("Nike").        In an attempt to stop Nike from

terminating the parties' business relationship, Carter's filed suit

in Massachusetts state court, bringing a host of contractual claims

as well as a claim under Mass. Gen. Laws ch. 93A, §§ 2 and 11

("Chapter 93A").     Nike removed the suit to federal court and then

moved to dismiss under Federal Rule of Civil Procedure 12(b)(6).

According to Nike, its invoices (the "Agreement") included a forum

selection clause that regulated the relationship between it and

Carter's and required the latter to bring any claim in Oregon, not

Massachusetts.   The district court agreed with Nike and dismissed

Carter's claims.     We now affirm that decision.

                               I. Background

           Carter's has sold Nike footwear for approximately twenty-

eight years.   Over that period, Nike products have accounted for a

substantial portion of Carter's revenue.         In March 2013, Nike

notified Carter's that it was terminating the parties' business

relationship. Carter's theorizes that Nike did so as part of a new

marketing strategy that favors large national retailers over small

locally-owned businesses.        In an attempt to forestall Nike's

termination, Carter's sued Nike in Bristol Superior Court alleging


                                    -2-
that Nike: (1) breached its Agreement with Carter's; (2) breached

the implied covenant of good faith and fair dealing; (3) violated

Mass. Gen. Laws ch. 106, § 2-309 (enacting the Uniform Commercial

Code   ("U.C.C.")   in    Massachusetts),      which    provides    a   default

"reasonable    time"     requirement    for   terminating       agreements    of

successive performance with indefinite duration; and (4) violated

Chapter 93A, which broadly prohibits "unfair methods of competition

and unfair or deceptive acts or practices in the conduct of any

trade."

             Carter's recognized in its Complaint that the parties'

business relationship was at least "partially defined" by Nike's

invoices and appended a copy of one of these invoices, entitled

"Terms and Conditions of Sale," to said Complaint.               The document

defines itself as "the Agreement" and establishes that "[e]ach

Order, together with these Terms and Conditions and, if applicable

Customer's    credit   application      and   account   agreement,      may   be

referred to collectively as the 'Agreement.'"              Carter's pleaded

"always hav[ing] performed its obligations under such Agreement."

While the Agreement includes a clause that states that it "contains

the entire agreement and understanding between the parties . . .

and    supersedes   prior    and   contemporaneous       oral    and    written

agreements, commitments and understandings," Carter's Complaint did

not explain whether there are any unwritten portions (prior,

contemporaneous, or post-Agreement) of the parties' understandings


                                       -3-
or how exactly Nike breached those.         Carter's did claim, however,

that    the     business   relationship     was   governed     by   various

instructional materials and guidelines on product advertising, as

well as "other customs and procedures . . . that reflect the

expectations     and   arrangements    between    Nike   and   Carter's   in

conducting their business together." In addition to that, Carter's

asserted that it had become a "de facto franchise" of Nike.

Therefore, Carter's argued that terminating the relationship was a

breach of the implied covenant of good faith and fair dealing and

that such conduct was in violation of Massachusetts law.

              Once removed to federal court, Nike moved to dismiss

under Federal Rule of Civil Procedure 12(b)(6). According to Nike,

a forum selection clause in the Agreement required Carter's to file

its claims in Oregon.1      Carter's opposed the motion, arguing that

the Agreement was unconscionable and an unenforceable contract of

adhesion.     In support of that assertion, Carter's claimed that it

did not have the opportunity to bargain, and that the Agreement


1
    The relevant provision reads:

            The Agreement, and all disputes arising out of the
       Agreement or out of the relationship between NIKE and
       Customer, will be governed by the laws of the state of
       Oregon. . . .     Customer irrevocably consents to the
       jurisdiction of the state and federal courts located in
       the state of Oregon in connection with any action arising
       out of or in connection with the Agreement and waives any
       objection that such venue is an inconvenient forum.
       Customer will not initiate an action against NIKE in any
       other jurisdiction.    NIKE may bring an action in any
       forum.

                                      -4-
unfairly constrained Carter's possibilities while allowing Nike to

litigate in the forum of its choosing.    Carter's also argued that

Nike had changed the invoice to include the forum selection clause

only three years prior to termination, and without notifying

Carter's.     As proof, Carter's attempted to introduce a pre-

amendment copy of the Nike invoice as an exhibit to its memorandum

in opposition to Nike's motion to dismiss.     Nike moved to strike

that exhibit, arguing that district courts are required to confine

their 12(b)(6) inquiry to the complaint and the exhibits attached

thereto.    Carter's never objected to Nike's motion to strike the

exhibits, so the district court struck the pre-amendment invoices.

            The district court dismissed Carter's Complaint.     It

noted that Carter's had never alleged that the invoice agreement

was unconscionable in its Complaint.     In fact, Carter's admitted

that the parties' business relationship was partially governed by

the Agreement and attached the invoice in the first instance.   The

district court further noted that while Carter's alleged that the

business relationship was also governed by the parties' course of

dealing, it never explained what terms such course of dealing

created.    The district court determined that Carter's did not meet

its burden to show that the forum selection clause would deprive

Carter's of its day in court.     Thus, it granted Nike's motion to

dismiss.    Carter's appeal ensued.




                                 -5-
                          II. Discussion

          This court reviews a district court's grant of a motion

to dismiss de novo.    Cook v. Gates, 528 F.3d 42, 48 (1st Cir.

2008).   We "assume the truth of all well-pleaded facts in the

complaint and indulge all reasonable inferences that fit the

plaintiff's stated theory of liability."    Rivera v. Centro Médico

de Turabo, Inc., 575 F.3d 10, 13 (1st Cir. 2009) (quoting Centro

Médico de Turabo, Inc. v. Feliciano de Melecio, 406 F.3d 1, 5 (1st

Cir. 2005)) (internal quotation marks and citation omitted).

A. Carter's Challenge to the Procedural Vehicle

          Carter's extensively argues in its brief on appeal that

Nike cannot use a motion to dismiss under Rule 12(b)(6) to enforce

the forum selection clause.     Carter's brief relies principally on

the Supreme Court's recent decision in Atlantic Marine Construction

Co. v. United States District Court for the Western District of

Texas, 134 S. Ct. 568 (2013).    At oral argument, however, Carter's

counsel expressed that Carter's no longer objects to the use of

Rule 12(b)(6) by the district court.    Thus, we focus on the merits

of the district court's dismissal.2


2
   Carter's does maintain, however, a procedural argument that,
even if a Rule 12(b)(6) motion were appropriate, the district court
should have converted the motion sua sponte into one for partial
summary judgment to admit Carter's exhibits with evidence
concerning the change in Nike's invoice. Yet, Carter's never asked
the district court to convert the motion into one for summary
judgment or requested an evidentiary hearing. Instead, Carter's
argued that the Agreement was an unconscionable and unfair contract
of adhesion, and included the exhibits without more. Arguably,

                                  -6-
B. Enforcement of Forum Selection and Massachusetts Public Policy

          This Court reviews the enforceability of forum selection

clauses employing the Bremen factors.    Huffington v. T.C. Grp.,

LLC, 637 F.3d 18, 23 (1st Cir. 2011) (citing Bremen v. Zapata Off-

Shore Co., 407 U.S. 1, 15-18 (1972)).3   The burden of proof is on

the party opposing the enforcement of the forum selection clause.

Claudio-De León, 775 F.3d at 48 (citing Bremen, 407 U.S. at 17



Carter's could have also requested leave to amend its Complaint to
include the exhibits and establish an alternate theory on the
source of its contractual obligations, thereby allowing the
district court to consider Carter's arguments and exhibits even
under Rule 12(b)(6), or forcing the district court to treat the
motion as one for summary judgment under Rule 56. See Rivera, 575
F.3d at 15 (quoting Trans–Spec Truck Serv., Inc. v. Caterpillar,
Inc., 524 F.3d 315, 321 (1st Cir.2008)); see also Fed. R. Civ. P.
12(d).

   Nike correctly contends that Carter's also could have objected
to Nike's motion to strike the exhibits, as it was required to do
under the local rules for motion practice.       See D. Mass. R.
7.1(b)(2) (requiring that "[a] party opposing a motion, shall file
an opposition within 14 days after the motion is served").
Consequently, the district court did not err in failing to convert
the motion sua sponte. When "opposing a Rule 12(b)(6) motion, a
plaintiff cannot expect a trial court to do his homework for him.
Rather, the plaintiff has an affirmative responsibility to put his
best foot forward in an effort to present some legal theory that
will support his claim." McCoy v. Mass. Inst. of Tech., 950 F.2d
13, 22-23 (1st Cir. 1991).
3
  Though Carter's does not dispute the applicability of the Bremen
analysis, Nike argues for a heightened standard after Atlantic
Marine.   For the purposes of this case, we will assume the
continued applicability of the Bremen analysis to forum selection
clauses evaluated under Rule 12(b)(6) since we conclude that the
forum selection clause must be enforced even under this analysis.
See Claudio-De León v. Sistema Universitario Ana G. Méndez, 775
F.3d 41, 48-49 (1st Cir. 2014); cf. In re Union Elec. Co., No.
14-3276, 2015 WL 3429462, at *3 n.3 (8th Cir. May 29, 2015).

                               -7-
(explaining that "the party arguing that a forum selection clause

is inapplicable 'bear[s] a heavy burden of proof'"))(alteration in

original).      Under Bremen, we enforce the forum selection clause

"absent a strong showing that it should be set aside." Bremen, 407
U.S. at 15.     A strong showing can exist where: (1) the clause is

the   product    of   fraud   or    overreaching;       (2)   enforcement   is

unreasonable and unjust; (3) its enforcement would render the

proceedings gravely difficult and inconvenient to the point of

practical impossibility; or (4) enforcement contravenes "a strong

public policy of the forum in which suit is brought, whether

declared by statute or judicial decision." Huffington, 637 F.3d at

23 (internal quotation marks omitted).

             Only the second, third, and fourth factors are at issue

in this appeal. Related to the second factor, Carter's argues that

Nike inconspicuously inserted the forum selection clause in its

invoices without bargain.       As to the third factor, Carter's argues

that it should not be required to "finance a cross country legal

battle against an international financial behemoth" and that it, as

well as other family-owned retailers, "would face extreme hardship

if forced to go to Oregon."         Finally, with regards to the fourth

factor,   Carter's    asserts      that   the   forum    selection   clause's

enforcement contravenes both federal and Massachusetts public

policy.   We now consider Carter's arguments.




                                      -8-
           1.    The Scope of the Forum Selection Clause

           As a preliminary matter, Carter's attempts to narrow the

scope of the forum selection clause in two respects.                   First,

Carter's states that Nike unilaterally included the forum selection

clause in later invoices, and suggests that the forum selection

clause should be limited to issues regarding the goods covered in

each of these invoices.         Second, Carter's argues that its Chapter

93A claim falls outside the scope of the forum selection clause.

"[I]t is the language of the forum selection clause itself that

determines which claims fall within its scope."            Rivera v. Centro

Médico de Turabo, Inc., 575 F.3d 10, 19 (1st Cir. 2009).              In this

case, the language of the forum selection clause is unambiguously

broad.   The clause, if enforceable, applies to "any action arising

out of or in connection with the Agreement."              (Emphasis added).

The clause therefore applies to each of Carter's claims, including

the Chapter 93A claim, since each arises out of or in connection

with the Agreement and its termination.

           As    relates   to    the   Chapter   93A    claim   specifically,

Carter's argument that the termination was an unfair business

practice is clearly "connect[ed] with" the Agreement.                Carter's

citation to Jacobson v. Mailboxes Etc. U.S.A., Inc., 646 N.E.2d 741

(Mass.   1995)    is   inapposite       since    that    case   concerned   a

pre-contractual Chapter 93A claim, which fell outside the scope of

a more narrowly worded forum selection clause.            See id. at 744-46.


                                       -9-
Carter's Chapter 93A claim, in contrast, arises from and is clearly

connected with the termination of the Agreement itself. See, e.g.,

Huffington, 637 F.3d at 22 (1st Cir. 2011) (finding a Chapter 93A

claim to be within the scope of a forum selection clause).

          To   the   extent   that   Carter's   is   arguing   that   the

unilateral addition of the forum selection clause is not a valid

part of its contract, we reject this argument as waived.       Carter's

has made no developed argument that the forum selection clause is

an unenforceable addition under the U.C.C.      Rather, this challenge

is "presented in a perfunctory and undeveloped manner, and thus,

[is] considered waived."      Matt v. HSBC Bank USA, N.A., 783 F.3d
368, 373 (1st Cir. 2015) (citing Rodríguez v. Municipality of San

Juan, 659 F.3d 168, 175 (1st Cir. 2011); United States v. Zannino,

895 F.2d 1, 17 (1st Cir. 1990)).4

          2. It Is Not Impossible For Carter's to Litigate in
          Oregon

          Carter's cites several cases to argue that the forum

selection clause should not be enforced because of the hardship

caused to a litigant.    Carter's first relies on Feeney v. Dell,

Inc., 908 N.E.2d 753 (Mass. 2009).      In Feeney, the Massachusetts

Supreme Judicial Court found an arbitration clause unenforceable


4
   To the extent that Carter's argues that the enforcement of the
forum selection clause is unreasonable or unjust because it never
bargained for it, we remain unpersuaded.       If the unilateral
addition is a valid part of the contract, its enforcement in this
case is neither unreasonable nor unjust. As described above, we
find any argument against its validity to be waived.

                                 -10-
because it contravened Massachusetts public policy favoring class

action litigation of Chapter 93A claims.                 Id. at 761-62.         We think

the case is inapposite since Carter's has not pursued this case as

a   class    action,    and   thus    it    does   not     implicate    the     policy.

Furthermore, the forum selection clause does not preclude class

litigation by its own terms and Carter's has not been impeded from

bringing a class action claim in Oregon.5

             Carter's    next   turns       to    Karlis    v.   Tradex    Swiss       AG,

No. 073527BLS1, 2007 WL 2705572 (Mass. Super. Ct. Sept. 7, 2007).

In Karlis, the Massachusetts Superior Court ruled that a forum

selection clause which would have required plaintiffs to litigate

in Switzerland was unenforceable.                 Id. at *4.      The Karlis Court

further determined that an intervenor would not have had her day in

court   if    said     clause   was    enforced      because      she     was    not    a

sophisticated party and had allegedly lost her life savings in the

Tradex investment at issue.           Id.     We find that Karlis is likewise

not on point.     While Carter's may not have the resources of Nike,

it is still a multi-million dollar company.6                Thus, as to the third


5
   Massachusetts has upheld forum selection clauses which include
individual Chapter 93A claims. See, e.g., Cambridge Biotech Corp.
v. Pasteur Sanofi Diagnostics, 740 N.E.2d 195, 201-03 & n.7 (Mass.
2000); see also, e.g., Huffington, 637 F.2d at 22. There is no
suggestion in this case that the claim would not be honored in
Oregon. See Jacobson v. Mailboxes Etc. U.S.A., Inc., 646 N.E.2d at
746 n.9.
6
  This is not to discourage small businesses from raising Carter's
argument, but the difficulty for an American company of litigating
in Oregon is not the same as that of an individual litigating in

                                           -11-
Bremen factor, we find that instead of being similarly situated to

the plaintiff in Karlis, the enforcement of the clause is not

unreasonable or unjust to Carter's.

          Finally, Carter's resorts to an unreported settlement

agreement reached in FTC v. Leasecomm Corp., et al., No. 03-11034,

ECF No. 2 (D. Mass. May 29, 2003) (stipulated final judgment and

order).   In that case, the Federal Trade Commission and the

Massachusetts Attorney General brought suit against Leasecomm,

which used certain forum selection clauses in its agreements with

customers. As part of the settlement agreement, Leasecom agreed to

cease attempts to enforce those forum selection provisions.   This

settlement agreement is, of course, neither a statute nor a

judicial decision.    Thus, even to the extent that it articulates

Massachusetts public policy, Carter's does not explain why it does

so in a form that is cognizable under Bremen.   Carter's thus fails

to persuade this court that enforcement of the forum selection

clause would make it practically impossible for it to litigate in

Oregon or contravene Massachusetts public policy.

                          III. Conclusion

          The forum selection clause is valid and enforceable and

the present action was properly dismissed.

          AFFIRMED.




Switzerland.

                                -12-